                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            NO. 4:91-CR-92-1H


    UNITED STATES OF AMERICA,         )
                                      )
         v.                           )
                                      )
                                      )                ORDER
    ENERVA TROTMAN,                   )
                                      )
         Defendant.                   )




        This matter is before the court on remand from the Fourth

Circuit Court of Appeals.       The Fourth Circuit vacated this court’s

orders on defendant’s motion for sentence reduction pursuant to

section 404 of the First Step Act of 2018 as well as his motion

for compassionate release and remanded for further proceedings.

        The court hereby orders the Federal Public Defender to appoint

counsel to represent defendant on these matters. 1              Said counsel

shall file supplemental motion(s) or a status report within 28

days of the filing of this order. The government shall then respond




1 The court notes Jamie Vavonese has already been appointed to represent
defendant on a subsequently filed compassionate release motion.



          Case 4:91-cr-00092-H Document 319 Filed 01/21/21 Page 1 of 2
as appropriate within the time provided by the Federal Rules of

Procedure and Local Rules of this court.

     This 21st day of January 2021.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




                                    2

       Case 4:91-cr-00092-H Document 319 Filed 01/21/21 Page 2 of 2
